DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

The application of De Wind et al. for a “vehicle illumination system with reconfigurable display element” filed May 17, 2021 has been examined.

This application is a CON of 15/929,325, filed on April 27, 2020, now US# 11,007,978,
which is a CON of 16,390,070, filed on April 22, 2019, now US# 10,632,968, 
which is a CON of 15/482,870, filed on April 10, 2017, now US# 10,266,151, 
which is a CON of 15/072,638, filed on March 17, 2016, now US# 9,616,808,
which is a CON of 14/456,166, filed on August 11,2014, now US# 9,290,970, 
which is a CON of 13/674,458, filed on November 12, 2012, now US# 8,801,245.
This application claims priority to U.S. provisional application number 61/602,148, which is filed on February 23, 2012, provisional application number 61/592,743, filed on January 31,2012, and provisional application number 61/559,398, filed on November 14, 2011.
Claims 1-41 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9,616,808. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. 9,616,808. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 9,616,808 except without the limitation "an exterior rearview mirror assembly configured to attach at a side of a vehicle equipped with said ground illumination system and wherein, when said exterior rearview mirror assembly is attached at the side of the equipped vehicle."  The claim 1 of the Instant Application would anticipated in the 

U.S. Patent No. 9,616,808 - Claim 1
Instant Application Claim 1
A ground illumination system for a vehicle, said ground illumination system comprising:
A vehicular illumination system, said vehicular illumination system comprising:  
 an exterior rearview mirror assembly configured to attach at a side of a vehicle equipped with said ground illumination system;
a ground illumination module disposed at a side door of a vehicle equipped with said vehicular illumination system;

 a ground illumination module disposed at said exterior rearview mirror assembly and comprising a light source operable to emit light;
wherein said ground illumination module comprises at least one light source operable to emit light when electrically powered;

wherein, when said exterior rearview mirror assembly is attached at the side of the equipped vehicle and when said light source is operated, light projected by said ground illumination module illuminates a ground area at the side of the equipped vehicle;
wherein, when said at least one light source is electrically powered, light emitted by said at least one light source illuminates a ground region adjacent the vehicle;


 wherein said ground illumination module comprises a reconfigurable display element;
wherein said ground illumination module comprises a reconfigurable display element;

wherein, when said at least one light source is electrically powered, light emitted by said at least one light source passes through said reconfigurable display element and said ground illumination module projects an icon formed by said reconfigurable display element onto the ground region adjacent the vehicle; and
wherein said reconfigurable display element is operable to form the icon responsive to one of (i) a user selection of an icon for display and (ii) programming of said reconfigurable display element for an icon for display; and
wherein said reconfigurable display element is reconfigurable to form the icon responsive to programming of said reconfigurable display element.

wherein, when said light source is operated and with said exterior rearview mirror assembly attached at the side of the equipped vehicle, light emitted by said light source passes through said reconfigurable display element and said ground illumination module projects the icon of said reconfigurable display element onto the ground area at the side of the equipped vehicle.
 



The following claims are patentably similar from each other:
Instant Application         Patent No. 9,616,808
1			1
21			11
		32			11

Claims 1, 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,007,978. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, it is noted that although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than the claim 1 of U.S. Patent No. 11,007,978. In this case, it is noted that the instant claim is identical to the claim of U.S. Patent No. 11,007,978 except without the limitation " an illumination module disposed at an exterior portion of a vehicle equipped with said vehicular illumination system".  The claim 1 of the Instant Application would anticipated in the claim 1 of the U.S. Patent No. 11,007,978 because all of the pending limitations are recited in the patented claim. 

U.S. Patent No. 11,007,978- Claim 1
Instant Application Claim 1
A vehicular illumination system, said vehicular illumination system comprising: 
 A vehicular illumination system, said vehicular illumination system comprising: 
an exterior portion of a vehicle equipped with
said vehicular illumination system;
a ground illumination module disposed at a side door of a vehicle equipped with said vehicular illumination system;
wherein said illumination module comprises a light source operable to emit light;
wherein said ground illumination module comprises at least one light source operable to emit light when electrically powered;
wherein said ground illumination module comprises a reconfigurable display element;
wherein said ground illumination module comprises a reconfigurable display element;
wherein, when said light source is operated, light emitted by said light source passes through said reconfigurable display element and said illumination module projects an icon established by said reconfigurable display element;
wherein, when said at least one light source is electrically powered, light emitted by said at least one light source passes through said reconfigurable display element and said ground illumination module projects an icon formed by said reconfigurable display element onto the ground region adjacent the vehicle; and
wherein said reconfigurable display element is reconfigurable to form the icon responsive to one of (i) a user selection of an icon and (ii) programming of said reconfigurable display element for an icon; and
wherein said reconfigurable display element is reconfigurable to form the icon responsive to programming of said reconfigurable display element;

wherein, when said light source is operated, light emitted by said light source passes 




The following claims are patentably similar from each other:
Instant Application         Patent No. 11,007,978
1			1
21			20
		32			29
  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684